COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-437-CR
  
  
SHAWNA 
M. HAFFORD                                                          APPELLANT
 
V.
 
THE 
STATE OF TEXAS                                                                  STATE
 
 
------------
 
FROM 
COUNTY CRIMINAL COURT NO. 10 OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Shawna 
M. Hafford appeals her conviction for the offense of touching a customer of an 
adult entertainment establishment while appellant was in a state of nudity, a 
violation of section 5.01(A) of the Adult Entertainment Chapter of the Arlington 
City Code.  Arlington, Tex., City Code, Adult Entertainment ch. § 5.01(A) 
(1987).  The jury assessed a fine of $1,000. We will affirm.
        The 
parties are familiar with the facts of this case and the applicable law is 
well-settled.
        Appellant 
contends that her fine exceeds the maximum allowed under section 54.001(b) of 
the Texas Local Government Code.  This section provides that “[a] fine or 
penalty for the violation of a rule, ordinance, or police regulation may not 
exceed $500.  However, a fine or penalty for the violation of a rule, 
ordinance, or police regulation that governs fire safety, zoning, or public 
health and sanitation, including dumping of refuse, may not exceed 
$2,000.”  Tex. Loc. Gov’t Code Ann. § 54.001(b) 
(Vernon 1999).  In construing a municipal ordinance, our primary duty is to 
carry out the intentions of the municipal legislative body.  Bolton v. 
Sparks, 362 S.W.2d 946, 951 (Tex. 1962); SWZ, Inc. v. Bd. of Adjustment, 
985 S.W.2d 268, 270 (Tex. App.—Fort Worth 1999, pet. denied).
        Section 
1.02 of the Arlington ordinance dealing with adult entertainment states that 
“[i]t is the purpose of this Chapter to regulate Adult Entertainment 
Establishments to promote the health, safety, morals and general welfare of the 
citizens of the City.”  Arlington, Tex., City Code, Adult Entertainment ch. § 1.02 
(1987); see 2300, Inc. v. City of Arlington, 888 S.W.2d 123, 128 n.5 
(Tex. App.—Fort Worth 1994, no writ).  Further, the preamble to the Adult 
Entertainment Chapter includes strong language that indicates that Arlington’s 
city council was concerned with the public health threat from the spread of 
sexually transmitted diseases when they enacted the “no-touch” 
ordinance.  Finally, the Adult Entertainment Chapter states that a 
violation of any of its provisions is a misdemeanor with a maximum fine of 
$2,000.  Arlington, Tex., City Code, Adult Entertainment ch. § 6.01 
(1987).  This offense involved a violation of an ordinance that governs 
public health, which has a $2,000 maximum fine under section 54.001(b).  We 
overrule appellant’s point.
        The 
trial court’s judgment is affirmed.
 
                                                                  JOHN 
CAYCE
                                                                  CHIEF 
JUSTICE

  
PANEL 
A:   CAYCE, C.J.; GARDNER and MCCOY, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
April 22, 2004
 


NOTES
1.  
See Tex. R. App. P. 47.4.